DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/3/22 is acknowledged.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Shemer et al. (US 2012/0320378) teaches a process of deposition wherein the suspension to be deposited is monitored using a optical density sensor to ensure consistent solids content throughout the suspension (¶ 0001).  Shemer, however, fails to fairly teach or suggest that the process is performed on a suspension of harvested microLEDs or that the homogeneity of the suspension is determined.  
Vanhove et al. (US 2007/0008540) teaches a process of measuring a fluid sample using an optical sensor (Abst.) to determine the homogeneity of the sample (¶ 0043).  Vanhove, however, is related to a visbreaker and does not fairly teach or suggest measuring a suspension of harvested microLEDs or that a microLED suspension is deposited and the optical measurement is repeated.
Birecki et al. (US 2010/0225919) teaches a process of determining the solids contents of ink using an optical density sensor (Abst.).  Birecki, however, fails to fairly teach or suggest that the process is performed on a suspension of harvested microLEDs, that the homogeneity of the suspension is determined or that a microLED suspension is deposited and the optical measurement is repeated.
None of the prior art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claims 1 or 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712